Case 1:17-cv-02275-ILG-LB Document 41 Filed 11/05/18 Page 1 of 3 PageID #: 1690




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X
IMELDA ALCIVAR,                                                        :

                                                  Plaintiff,          :
                                                                           Case No.:17-cv-2275 (ILG)(LB)
                      -against-
                                                                      :
ENHANCED RECOVERY COMPANY,
                                                                      :
                                                  Defendant.
                                                                      :

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X

                    JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

          Plaintiff, Imelda Alcivar, and Defendant, Enhanced Recovery Company, LLC, by and

through their respective undersigned attorneys, hereby jointly stipulate to dismiss Plaintiff’s

claims, pursuant to Rule 41(a)(1)(A)(ii), Fed.R.Civ.P., as follows:

          1.        The Parties jointly stipulate to dismissal, with prejudice, of all claims in the

above-entitled action by Plaintiff against Defendant.

          2.        Defendant’s stipulation to the dismissal of this matter is expressly conditioned on

the Defendant being permitted to re-notice the Motion for Attorneys’ Fees, as set forth in Docket

Entries Nos. 38 and 33, and conditioned upon the Court’s reservation of jurisdiction to consider

and hear said motion.

          3.        Subject to the Court directing the Parties otherwise, the Parties further stipulate

that, upon Defendant filing a Re-Notice of Motion for Attorneys’ Fees, Defendant’s previously

filed Memorandum of Law in Support of Motion for Attorneys’ Fees (Dkt. 33), and Plaintiff’s

previously filed Memorandum of Law in Opposition to Defendant Enhanced Recovery

Company’s Motion for Attorneys’ Fees (Dkt. 37), shall serve as the initial briefing of the Parties
Case 1:17-cv-02275-ILG-LB Document 41 Filed 11/05/18 Page 2 of 3 PageID #: 1691




with respect to the re-noticed motion. The Parties further stipulate that Defendant’s reply

memorandum in support of the motion shall be filed with the Court by Friday, November 16,

2018, after which, Defendant shall provide courtesy copies of the fully briefed motion to the

Court.

Dated: November 5, 2018

Respectfully Submitted,

SMITH, GAMBRELL & RUSSELL, LLP                   EDWARD B. GELLER, ESQ., P.C.
                                                 OF COUNSEL TO M. HARVEY REPHEN
                                                 & ASSOCIATES, P.C.

/s/ Scott S. Gallagher                           /s/ Edward B. Geller
Scott S. Gallagher
50 North Laura Street, Suite 2600                Edward B. Geller
Jacksonville, Florida 32202                      15 Landing Way
Phone: (904) 598-6111                            Bronx, New York 10464
Fax: (904) 598-6211                              Email: epbh@aol.com
Email: sgallagher@sgrlaw.com
Admitted Pro Hac Vice                            Attorney for Plaintiff

and

Nicole Haff
1301 Avenue of the Americas, 21st Floor
New York, New York 10019
Phone: (212) 907-9700
Fax: (212) 907-9800
Email: nhaff@sgrlaw.com

Attorneys for Defendant




                                             2
Case 1:17-cv-02275-ILG-LB Document 41 Filed 11/05/18 Page 3 of 3 PageID #: 1692




                               CERTIFICATE OF SERVICE

        I hereby certify that on November 5, 2018, I electronically filed the foregoing

with the Clerk of the Court by using the CM/ECF system, which will send a notice of

electronic filing to:


Edward B. Geller, Esq.                            Lindsay A. Lewis, Esq.
Edward B. Geller, Esq., P.C.                      Joshua L. Dratel, PC
M. Harvey Rephen & Associates, P.C.               29 Broadway, Suite 1412
15 Landing Way                                    New York, New York 10006
Bronx, New York 10464                             llewis@joshuadratel.com
Email: epbh@aol.com
                                                  Attorney for Interested Party M. Harvey
Attorney for Plaintiff                            Rephen & M. Harvey Rephen & Associates,
                                                  P.C.



                                                          /s/ Scott S. Gallagher
                                                                  Attorney




                                              3
